Field, J., delivered the opinion of the Court
Terry, C. J., and Baldwin, J., concurring.
The papers embodied in the transcript, purporting to be a statement, are subject to the objection taken in Marlow v. Marsh, (9 Cal., 259.) The draft prepared by the appellant, and the *301amendments proposed by the respondent, and allowed by the Judge who tried the cause, are not incorporated into one document, and in their separate form do not constitute such a statement as we will notice on appeal. This was expressly decided in the case cited, and in People v. Edwards, (9 Cal., 291.) The judgment-roll is, therefore, the only record properly before us, and this does not disclose any error in the action of the Court below.
Judgment affirmed.